FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RETIRED EMPLOYEES ASSOCIATION OF                No. 09-56026
ORANGE COUNTY, INC.,                               D.C. No.
              Plaintiff-Appellant,            8:07-cv-01301-AG-
               v.
COUNTY OF ORANGE,
                                                    MLG
                                               Central District of
             Defendant-Appellee.                  California,
                                                  Santa Ana

                                                   ORDER

        Appeal from the United States District Court
           for the Central District of California
        Andrew J. Guilford, District Judge, Presiding

                    Argued and Submitted
             June 10, 2010—Pasadena, California
             Submission withdrawn June 29, 2010
               Resubmitted December 16, 2011

                    Filed December 19, 2011

     Before: Stephen S. Trott and William A. Fletcher,
   Circuit Judges, and James C. Mahan, District Judge.*




  *The Honorable James C. Mahan, District Judge for the U.S. District
Court for Nevada, sitting by designation.

                               21213
21214       RETIRED EMPLOYEES v. COUNTY OF ORANGE
                           COUNSEL

Michael P. Brown, Moscone, Emblidge & Quadra, LLP, San
Francisco, California, for the plaintiff-appellant.

Arthur Anthony Hartinger, Meyers, Nave, Riback, Silver &
Wilson, Oakland, California, for the defendant-appellee.


                            ORDER

PER CURIAM:

   This court has now received an answer from the California
Supreme Court to the question certified to that court. See
Retired Employees Assoc. of Orange County v. County of
Orange, 52 Cal.4th 1171 (2011). We remand this case to the
district court for further proceedings consistent with the
answer provided by the California Supreme Court.

   In light of the nature of the dispute in this case, and in light
of the delay that has already taken place, we encourage the
district court to act promptly. In the event of another appeal,
this panel will retain jurisdiction and will give scheduling pri-
ority to the appeal.

  So ordered.

  REMANDED.